UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 29, 2013 CLEAR CHANNEL COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Texas 001-09645 74-1787539 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 200 East Basse Road San Antonio, Texas 78209 (Address of principal executive offices) Registrant’s telephone number, including area code: (210)822-2828 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. CC Media Holdings, Inc. (“CCMH”), Clear Channel Communications, Inc.’s (“CCU”) indirect parent company, issued a press release today announcing that Richard J. Bressler has been appointed President and Chief Financial Officer of CCMH and CCU, and Chief Financial Officer of Clear Channel Outdoor Holdings, Inc. (“CCOH”).Mr. Bressler was also appointed as President and Chief Financial Officer of Clear Channel Capital I, LLC (“CCC”).The appointments became effective on July 29, 2013.Mr. Bressler succeeds Thomas W. Casey, who served as Executive Vice President and Chief Financial Officer of CCC, CCMH, CCU and CCOH. Mr. Bressler most recently served as Managing Director of Thomas H. Lee Partners, L.P. (“THL”), which, together with Bain Capital, LLC, acquired CCU in 2008.Prior to joining THL, Mr. Bressler was the Senior Executive Vice President and Chief Financial Officer of Viacom, Inc. from 2001 through 2005.He also served as Chairman and Chief Executive Officer of Time Warner Digital Media, and from 1995 to 1999, was Executive Vice President and Chief Financial Officer of Time Warner, Inc. Mr. Bressler currently serves, and is expected to continue to serve, on the board of managers or board of directors, as applicable, of each of CCC, CCMH and CCU. A copy of the press release announcing the chief financial officer management change is attached hereto as Exhibit 99.1 and is incorporated in this Item 5.02 by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press release of CC Media Holdings, Inc. dated July 30, 2013, announcing Chief Financial Officer management change (incorporated by reference to Exhibit 99.1 to the CC Media Holdings, Inc. Current Report on Form 8-K filed on July 30, 2013). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEAR CHANNEL COMMUNICATIONS, INC. Date: July 30, 2013 By: /s/ Robert H. Walls, Jr. Robert H. Walls, Jr. Executive Vice President, General Counsel and Secretary Exhibit Index Exhibit No. Description Press release of CC Media Holdings, Inc. dated July 30, 2013, announcing Chief Financial Officer management change (incorporated by reference to Exhibit 99.1 to the CC Media Holdings, Inc. Current Report on Form 8-K filed on July 30, 2013).
